The unlawful practice of medicine is the offense; the punishment, a fine of $350.00 and confinement in the county jail for a period of 49 days.
The appeal bond appearing in this record is fatally defective in that it does not appear to have been approved by either the county judge or the sheriff, as required by Art. 830, C. C. P.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                   ON MOTION REINSTATE APPEAL.